Reynolds, J., (dissenting).
It is undisputed that claimant was completely disabled in April, 1956 and that the cause of disablement was pulmonary emphysema. For the 15-year period prior to April, 1956 during which claimant had been employed by appellant employer he had worked in various meat departments where he was almost continuously exposed to cold damp working conditions. Claimant testified that in 1950 he first noticed shortness of breath and that it gradually became worse until by 1955 he could no longer breathe when in a refrigerator. In 1956, while home in bed, claimant had a severe attack of shortness of breath and was thereafter unable to return to work. The board has found the disease, contracted or aggravated, was an occupational disease. Appellants contend that there is no substantial evidence to establish the requisite causal relationship. While the record is not clear whether the board considered that the disease was contracted in employment or that there was a nonindustrial contraction aggravated by employment, we find claimant’s expert did provide .substantial evidence upon which the board could properly have found the latter. The full board of chest consultants found minor aggravation, by the intermittent exposures to cold, of bronchitis and emphysema, mentioning the background of chronic infection, heavy smoking and pre-existing lung disease. Claimant’s doctor found that “ Mr. Roettinger was suffering down through the years from episodes of broncho spasm which, according to the history and according to the findings, were made worse by exposure to cold air ’ ’ and again ‘1 In this particular case where we note the well documented acute exacerbations following exposure to cold, I feel without much doubt that the more serious accelerating factor is this exposure to cold and in the course of his employment ”. Indeed claimant’s counsel, in a hearing on March 20, 1961 before the board in a colloquy with Mr. Schwartz, a board member, agreed that his case was predicated upon an aggravation. So there seems little doubt that there is no substantial evidence of anything but an aggravation herein. Unlike the *82majority, however, we find no import in whether “ contraction ” or ‘ ‘ aggravation ’ ’ is involved. Under the rule laid down in Matter of Detenbeck v. General Motors Corp. (309 N. Y. 558) in addition to causal relationship claimant must establish that the disease involved is occupational in nature. While Detenbech (supra) was an “ aggravation ” case we find no reason, as suggested by the majority, to limit its holding so narrowly especially in view of the following language utilized by the Court of Appeals therein: “ ‘ An ailment does not become an occupational disease simply because it is contracted on the employer’s premises. It must be one which is commonly regarded as natural to, inhering in, an incident and concomitant of, the work in question. There must be a recognizable link between the disease and some distinctive feature of the claimant’s job, common to all jobs of that sort. As this court observed in Matter of Goldberg v. 954 Marcy Corp. (276 N. Y. 313, 318-319), an occupational disease is one “ which results from the nature of the employment, and by nature is meant * * * conditions to which all employees of a class are subject, and which produce the disease as a natural incident of a particular occupation, and attach to that occupation a hazard which distinguishes it from the usual run of occupations and is in excess of the hazard attending employment in general.” ’ (Matter of Harman v. Republic Aviation Corp., 298 N. Y. 285, 288; Matter of Champion v. Gurley, 299 N. Y. 406.) ” (Emphasis added.) (Matter of Detenbeck v. General Motors Corp., supra, pp. 560-561.) The result in Detenbech (supra), should not be confused with the reasoning therefore. We find the rule laid down in Detenbech to be that for a disease to be considered “ occupational” under the Workmen’s Compensation Law it must be an ailment which is established to be “ a natural incident of a particular occupation” and the result to be ‘ ‘ the aggravation of a condition which is not occupational in nature, cannot be considered an occupational disease ” rather than vice versa as suggested by the majority. This court has consistently held, at least in respiratory disease cases, that where there is no proof that the disease in question relates to the occupation generally or that the disease is a hazard to which all employees in the same kind of employment are exposed a finding of occupational disease cannot be upheld (Matter of Ashley v. Mardon Operating Corp., 9 A D 2d 826; Matter of Conroy v. Rupert Fish Co., 8 A D 2d 553; Matter of Smith v. Sports Room Supper Club, 7 A D 2d 809). In Matter of Conroy v. Rupert Fish Co. (supra) the Detenbech test was found not to have been met, where the medical proof showed that claimant’s exposure to cold from working in a freezer caused pneumonia which-may *83have activated a quiescent tuberculosis, since there was no proof relating the disease to the occupation generally. To the same effect in Matter of Ashley v. Mardon Operating Corp. (supra) (emphysema due to inhaling gasoline and paint fumes) and Matter of Smith v. Sports Room Supper Club (supra) (emphysema due to dust and cooking fumes). The fact that these cases may have in part involved aggravation of a pre-existing condition is only indicative of the type of cases in which the DetenbecJc rule has been applied and does not suggest a limitation thereto. The instant record not only lacks any proof that emphysema is a disease which is a common hazard of or a natural incident to the type of employment in which the instant claimant participated but rather it is suggested by claimant’s own expert that it is a disease which attacks people in all walks of life and thus in the present state of the record the award cannot be sustained. There is no evidence that emphysema is a disease common to butchers. Matter of Bishop v. Comer & Pollock (251 App. Div. 492) relied on by the board was decided prior to the decision in Detenbeck (supra) and was not subject to the evidentiary tests therein prescribed. Claimant, however, should be afforded an opportunity to produce proof on this issue if he be so advised. The decision and award should be reversed and the claim remitted.
Bergan, P. J., and Herlihy, J., concur with Gibson, J.; Reynolds and Taylor, JJ., dissent and vote to reverse and remit in opinion by Reynolds, J.
Decision and award affirmed, with costs to the Workmen’s Compensation Board.